—Judgment, Supreme Court, New York County (Walter Schackman, J.), entered June 21, 1994, which, after an allocation between the parties, directed defendant to pay the sum of $64,425.18 to counsel for plaintiff, with related relief, unanimously affirmed, without costs.
There is no reason in this case to disturb the conclusions of the IAS Court in this matter concerning counsel’s time, effort and skills (see, Feldman v Feldman, 194 AD2d 207, 219). A noncustodial parent can be awarded fees for unsuccessful custody litigation in "a proper case” (Sheil v Sheil, 29 AD2d 950, 951), such as this.
We have considered defendant’s remaining arguments, and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Wallach, Kupferman and Mazzarelli, JJ.